Citation Nr: 1001646	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-40 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for a low back disability characterized as low back 
pain.  

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include depressive disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for organic brain 
syndrome (OBS), claimed as due to service-connected low back 
disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1969 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs Regional Office (RO).  The issue of 
entitlement to an increased rating for low back disability 
was remanded by the Board in March 2004, and all of the 
issues were remanded by the Board in December 2007. 

As noted in the Board's December 2007 Remand, the Veteran 
testified at a hearing in August 2002 before an Acting 
Veterans Law Judge that is no longer with the Board.  
Consequently, the Board has considered whether the Veteran 
should be contacted for the purpose of determining whether he 
would want another hearing before the Board with respect to 
this matter.  However, as a result of the Veteran's 
withdrawal of a subsequent request for a Board hearing, and 
the fact that the original testimony was obtained at a time 
when the issue of entitlement to an increased rating had not 
yet been perfected for appellate review, the Board finds that 
additional efforts to determine whether the Veteran desires 
another hearing before the Board as to his claim for an 
increased rating are not warranted.  

The Board notes that the Veteran's claim has been construed 
as whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
depressive disorder.  However, because of recent changes in 
the law regarding psychiatric claims, the Board will review 
the Veteran's claim on a de novo basis, rather than as a 
claim to reopen.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (per curiam order) (instructing that it is the 
responsibility of the Board to consider alternate current 
conditions within the scope of the claim).  The issue is thus 
restated on the title page of this decision.

The issue of entitlement to service connection for an 
acquired psychiatric disability, to include depression, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability is 
productive of limitation of range of motion, but the 
probative evidence attributes the majority of the Veteran's 
lumbar symptomatology to nonservice-connected disabilities.  

2.  In a March 2004 decision, the Board denied entitlement to 
service connection for OBS.

3.  In November 2004, the Veteran filed a request to reopen 
his claim of service connection for OBS.

3.  Additional evidence received since the Board's March 2004 
decision which denied entitlement to service connection for 
OBS is new to the record, but does not relate to an 
unestablished fact necessary to substantiate the merits of 
the claim, and does not raise a reasonable possibility of 
substantiating the claim of service connection.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for low back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71(a), Diagnostic 
Codes 5285-5295 (effective through September 25, 2003), 
Diagnostic Code 5293 (effective from September 23, 2002, and 
reclassified to 5243 effective September 26, 2003), 
Diagnostic Codes 5235-5243 (effective September 26, 2003, 
including reclassification of Diagnostic codes 5285-5295).

2.  The March 2004 Board decision, which denied service 
connection for organic brain syndrome, is final.  38 U.S.C.A. 
§ 7104 (West 2002).

3.  New and material evidence has not been received since the 
Board's March 2004 decision, and the claim of entitlement to 
service connection for organic brain syndrome is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In January 2008 and April 2008, VCAA letters were issued to 
the Veteran with regard to his increased rating claim, and 
claim to reopen.  Collectively, the VCAA letters notified the 
Veteran of what information and evidence is needed to 
substantiate his claim to reopen and the underlying claim of 
service connection and his claim for an increased rating, as 
well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004); see also Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The notices also complied with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
initial January and April 2008 notices provided to the 
Veteran were not issued prior to initial adjudication, the 
Veteran was provided with appropriate and corrective notice 
subsequent to the December 2007 Remand and the claims were 
thereafter readjudicated.  Collectively, the contents of 
these notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the January 2008 and April 2008 correspondences in light of 
the Federal Circuit's decision, and in consideration of the 
information provided in the October 2004 statement of the 
case and January 2006 supplemental statement of the case, the 
Board finds that the Veteran has received 38 U.S.C.A. 
§ 5103(a) compliant notice as to his increased rating claim.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records, VA medical records, 
private medical records, and Social Security Administration 
(SSA) records.  There is no indication of relevant, 
outstanding records which would support the Veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains VA examination 
reports dated in April 2001, September 2004, October 2005, 
and February 2009.  Collectively, the examination reports 
obtained are thorough and contain sufficient information to 
decide the increased rating issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  As the evidence does not 
establish competent evidence that the Veteran's claimed OBS 
was incurred in or due to service, it is not necessary to 
obtain a VA medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Moreover, the statutory duty to assist the 
Veteran does not arise if the Veteran has not presented new 
and material evidence to reopen his claims.  Anderson v. 
Brown, 9 Vet. App. 542, 546 (1996).

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues on appeal.

Increased Rating for a Low Back Disability

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

During the pendency of the Veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the Veteran.

The Board notes that the RO addressed both sets of amendments 
in the December 2004 supplemental statement of the case and 
thereafter.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5290, a rating of 10 percent is 
warranted for slight limitation of motion of the cervical 
spine and a 20 percent rating may be assigned for moderate 
limitation of motion of the cervical spine and a 30 percent 
rating may be assigned for severe limitation of motion of the 
cervical spine.  38 C.F.R. Part 4, Diagnostic Code 5290.

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion. 

The Board observes that the words "moderate" and "severe" 
are not defined in the VA rating schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Diagnostic Code 5010 is for arthritis due to trauma, 
substantiated by X-ray findings and provides for rating as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.

Diagnostic Code 5003, for degenerative arthritis provides 
that degenerative arthritis, established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Service connection was established for low back disability 
effective July 1971, and was initially rated noncompensably 
disabling.  The Veteran's disability is rated 10 percent 
disabling, effective July 1982.  In September 2000, the 
Veteran filed an increased rating claim which is the subject 
of this appeal.  

The record contains a September 2000 X-ray of the Veteran's 
lumbosacral spine performed by VA.  There were no acute 
fractures or dislocations and the intervertebral disc spaces 
were found to be well-preserved.  However, there was evidence 
of mild degenerative changes with anterior osteophyte 
formation at the lower lumbar spine.  There was also some 
straightening of the normal lumbar lordosis.  A diagnosis of 
mild lower lumbar spondylisis (sic) with suspected muscle 
spasm was assigned.  

The Veteran was afforded a VA spine examination in April 
2001.  During the examination, the Veteran complained of 
constant low back pain what was sharp and localized.  The 
Veteran denied pain radiating into his legs but he did 
complain of pain radiating into his ribs and shoulders.  
Thoracolumbar range of motion was measured, and the Veteran 
had flexion to 40 degrees, extension to 10 degrees, lateral 
left bending to 15 degrees, lateral right bending to 15 
degrees, and bilateral rotation to 20 degrees, for a combined 
thoracolumbar range of motion of 120 degrees.  The examiner 
noted that the Veteran had pain in all planes of motion and 
he had tenderness to palpation with mild spasm of the 
lumbosacral paravertebral muscles.  The examiner diagnosed 
the Veteran with low back pain and lumbar spondylosis.  

The record also contains a number of VA outpatient treatment 
records following the April 2001 VA examination.  According 
to a  treatment record also notes that range of motion for 
the musculoskeletal system was intact.  

The Veteran was afforded an additional VA examination of the 
low back in September 2004.  The Veteran complained of 
constant low back pain with weakness of the lower extremities 
bilaterally.  Thoracolumbar range of motion was flexion to 60 
degrees, extension to 15 degrees, bilateral lateral flexion 
to 10 degrees, and bilateral rotation to 20 degrees.  
Therefore, the combined thoracolumbar range of motion was 135 
degrees, but the examiner noted that the Veteran experienced 
pain between 20 and 60 degrees of flexion upon repetition.  
There was no weakness, lack of endurance, or fatigue upon 
repetitive motion, however.  There was also no evidence of 
ankylosis or muscle spasm severe enough to result in abnormal 
gait or spinal contour.  Sensory examination and muscle 
strength testing was normal for the lower extremities 
bilaterally, and the examiner diagnosed the Veteran with a 
lumbar strain.  

The Veteran was afforded an additional VA spine examination 
in October 2005.  The Veteran complained of a constant 
pressure and burning pain in his low back with bilateral 
lower extremity numbness and right leg weakness.  Range of 
motion measurements were again obtained, and the Veteran had 
forward flexion to 75 degrees, extension to 22 degrees, 
bilateral lateral flexion to 30 degrees, and bilateral 
lateral rotation to 20 degrees.  The combined thoracolumbar 
range of motion was 197 degrees.  The examiner noted that the 
Veteran had localized tenderness with muscle spasm.  However, 
spasm was not severe enough to result in an abnormal gait or 
spinal contour.  

A neurological examination was also performed at this time.  
The examiner concluded that the Veteran had decreased 
pinprick and light touch in the right lower extremity, but 
that the left lower extremity was normal.  There was also 
decreased muscle strength in the right lower extremity, but 
the left lower extremity was again noted to be normal.  The 
examiner diagnosed lumbar strain with a bulging annulus with 
a small central disk protrusion at the L5-S1 level, minimal 
bulging at the L4-5 level, narrowing of the L4-5 and the L5-
S1 neural foramina.  A diagnosis of right L4 and L5 
radiculopathy was also assigned.  

The record also contains a private magnetic resonance image 
(MRI) dated November 2005.  The radiologist concluded that 
there was evidence of mild lumbar levoscoliosis with mild 
degenerative changes in the lumbar spine.  Vertebral bodies 
were preserved in height and the bone marrow signal was 
within normal limits.  Disc dehydration was also noted in the 
lower lumbar levels and there were hypertrophic changes in 
the facet joints.  There was also evidence of bulging of the 
annulus with a small central disc protrusion at the L5-S1 
level and minimal bulging of the annulus at the L4-5 level.  
The rest of the Veteran's lumbar spine was noted to be normal 
in size, aside from neural foramina narrowing at the L4-5 and 
L5-S1 levels.  

A separate examination report was filed by the above VA 
examiner in December 2005 after reviewing the Veteran's 
medical records.  The examiner concluded that the October 
2005 findings of bulging annulus and narrowing of the neural 
foramina with L4-5 radiculopathy were not as likely as not 
related to the Veteran's service-connected condition of low 
back pain.  The examiner based this opinion on the fact that 
there was no evidence of these types of findings during the 
Veteran's military service, or within 15 years of his 
separation from active duty.  Furthermore, there was no 
objective evidence of radiculopathy during previous 
examinations.  

The record contains an MRI of the lumbar spine from February 
2007 as well.  The Veteran was noted to have straightening of 
the lumbar lordosis with mild degenerative changes with disc 
dehydration at multiple levels.  Vertebral bodies were noted 
to be normal in height.  There was a small central disc 
herniation at the L5-S1 level and bulging of the annulus at 
the L4-5 level.  This was noted to be causing mild 
compression of the thecal sac.  The Veteran was diagnosed 
with degenerative changes of the lumbar spine with a small 
disc herniation at the L4-5 level and a bulging annulus at 
the L4-5 level.  

A private treatment record from August 2007 reflects that the 
Veteran had chronic lower back pain.  The Veteran was noted 
to have degenerative joint disease with left lower extremity 
weakness with decreased pinprick.  The Veteran was also seen 
on an outpatient basis at VA for treatment in December 2008.  
The Veteran reported having low back pain that did not 
radiate to his legs.  The diagnosis was chronic low back pain 
with degenerative changes of the lumbar spine with a small 
disc herniation at the L5-S1 level and a bulging annulus at 
the L4-L5 level.  It was concluded that the Veteran was 
experiencing an acute exacerbation of low back pain at this 
time.  

Finally, the Veteran was afforded a VA spine examination in 
February 2009.  The Veteran reported having flare-ups every 
two to three weeks that lasted for several hours and required 
bed rest.  However, the examiner noted that the Veteran did 
not have any incapacitating episodes.  His posture and gait 
were also found to be normal, and spinal contour was normal 
aside from lumbar flattening.  There was no evidence of 
ankylosis either.  There was objective evidence of muscle 
spasms, but it was not found to be severe enough to cause 
abnormal gait or abnormal spinal contour.  

Thoracolumbar range of motion was found to be flexion to 40 
degrees, extension to 10 degrees, bilateral lateral flexion 
to 15 degrees, and bilateral lateral rotation to 26 degrees, 
for a combined thoracolumbar range of motion of 132 degrees.  
The examiner noted that there was objective evidence of pain 
following repetition, and forward flexion was reduced to 35 
degrees, extension to 8 degrees, bilateral lateral flexion to 
12 degrees and bilateral lateral rotation to 22 degrees.  X-
rays were interpreted to reveal mild degenerative changes of 
the lumbar spine.  

The examiner diagnosed the Veteran with lumbar spondylosis, 
lumbar myositis, lumbar small disc herniation at the L5-S1 
level, lumbar bulging annulus at the L4-5 level, and 
bilateral S1 radiculopathy.  The examiner concluded that the 
Veteran's current chronic low back pain was secondary to his 
nonservice-connected bulging annulus and narrowing neural 
foramina at the L5-S1 and L4-L5 levels, which were themselves 
secondary to the aging process.  The examiner further opined 
that the Veteran's current low back pain was less likely than 
not caused by or a result of his service-connected back 
disability.  The examiner also noted that there was no 
evidence of disc herniation or lumbar bulging during the 
Veteran's military service, or even within 15 years of his 
separation from active duty.  

Throughout the course of this appeal, the Veteran's service-
connected low back disability has been rated as 10 percent 
disabling under the "old" provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

The evidence of record does not demonstrate that the Veteran 
has suffered from muscle spasm on extreme forward bending 
with unilateral loss of lateral spine motion at any during 
the pendency of his claim.  The previously outlined medical 
evidence demonstrates that the Veteran has demonstrated 
lateral spine motion during each of his examinations.  The 
evidence also does not suggest that the Veteran has suffered 
from a severe lumbosacral strain that included listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  According to the April 2001 VA examination findings, 
the Veteran had forward flexion to 40 degrees and bilateral 
lateral bending to 15 degrees.  This evidence demonstrates 
that the Veteran did not have "marked" limitation of 
forward bending or a loss of lateral motion.

Finally, while the evidence does demonstrate that the Veteran 
has irregularity of joint spaces, such as the compression of 
the thecal sac due to bulging of the annulus, per the 
examiner opinions of record, this irregularity is not due to 
the Veteran's service-connected low back disability.  Two 
separate VA examiners opined in December 2005 and February 
2009 that this manifestation was not due to his service-
connected low back disability, but due to nonservice-
connected back disabilities.  The Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in light of the medical experts' conclusions 
that, after reviewing the Veteran's medical information, the 
current symptoms are due in great part to nonservice-
connected causes, the Board does not find that a disability 
rating in excess of 10 percent for low back disability is 
warranted.  In light of the VA examination and opinions of 
record, it is clear that most of the symptomatology reported 
by the Veteran, and objective findings pertaining to the 
lumbar spine are related to nonservice-connected bulging 
annulus and narrowing neural foramina.

The Board has also considered whether the Veteran may be 
entitled to a higher disability rating based on limitation of 
motion.  Diagnostic Codes 5290 through 5292, rated limitation 
of motion of the spine according to whether it was slight, 
moderate, or severe.  The words "slight," "moderate," and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  Rather, it is the 
Board's responsibility to evaluate all the medical evidence 
and determine the appropriate rating that would compensate 
the Veteran for impairment in earning capacity, functional 
impairment, etc.  38 C.F.R. §§ 4.2, 4.6.

Although the criteria under Diagnostic Codes 5291 through 
5292 were less defined than the current criteria and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometry.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).

The preponderance of the evidence of record demonstrates that 
the Veteran's limitation of motion associated with his 
service-connected low back disability has been best 
characterized as slight, rather than as moderate or severe, 
and as such, the Veteran would only be entitled to a 10 
percent rating under Diagnostic Code 5292.  Per the April 
2001 VA examination, the Veteran had forward flexion to 40 
degrees.  While 40 degrees of flexion does represent limited 
motion, the Board notes that VA treatment records from July 
2002 and March 2004 reflect that the Veteran's range of 
motion was intact at this time, suggesting that the 
limitation of 40 degrees represented an acute exacerbation.  

This conclusion is further supported by examinations in 
September 2004 and October 2005, where forward flexion was to 
60 degrees and to 75 degrees, respectively.  Finally, 
according to the February 2009 VA examination, the Veteran 
had forward flexion of the thoracolumbar spine to 40 degrees, 
limited to 35 degrees due to pain.  The February 2009 VA 
examiner opined that the Veteran's low back pain was not due 
to the Veteran's military service or his service-connected 
low back disability.  Thus, the evidence demonstrates that 
the Veteran has forward flexion that has varied markedly 
during the course of this appeal.  Nonetheless, the record 
contains a medical conclusion that the Veteran is limited by 
pain that is not associated with his service-connected 
disability.  As such, the preponderance of the evidence of 
record demonstrates that the Veteran does not have 
"moderate" limitation of motion associated with his 
service-connected low back disability, and as such, the next-
higher disability rating of 20 percent is not warranted under 
Diagnostic Code 5292, as it existed prior to September 26, 
2003.  

The Board has also considered alternative diagnostic codes 
under the old criteria that potentially relate to impairment 
of the lumbar spine.  The Board finds, however, that a rating 
in excess of 10 percent under the "old" criteria is not 
warranted under any alternative provision, as there is no 
medical evidence of ankylosis of the lumbar spine (Diagnostic 
Code 5289). 

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a disability rating in excess 
of 10 percent is not warranted.  According to the September 
2004 VA examination, the Veteran had forward flexion to 60 
degrees and a combined thoracolumbar range of motion of 135 
degrees.  Forward flexion was to 75 degrees upon examination 
in October 2005, with a combined thoracolumbar range of 
motion of 197 degrees.  While the Veteran was noted to have 
forward flexion to only 35 degrees because of pain upon 
examination in February 2009, the examiner concluded that the 
Veteran's pain was due to his nonservice-connected bulging 
annulus and narrowing neural foramina.  Finally, the 
September 2004, October 2005 and February 2009 VA 
examinations found that the Veteran did not have muscle 
spasms severe enough to result in abnormal gait or spinal 
contour.  Since the preponderance of the evidence 
demonstrates that the Veteran's limitation of motion is 
mainly due to pain from his nonservice-connected low back 
disabilities, the Veteran is not entitled to a disability 
rating in excess of 10 percent under the general formula for 
rating the spine.  

With regard to the criteria in effect from September 23, 
2002, for the intervertebral disc syndrome, the VA 
examinations do not reflect reports of incapacitating 
episodes of at least 1 week during the prior 12 months, thus 
a disability rating in excess of 10 percent is not warranted 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes.  

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon.  Applying the 
DeLuca criteria to the Veteran's claim, the Board concludes 
that the Veteran is not entitled to a disability rating in 
excess of 10 percent.  The evidence demonstrates that the 
Veteran was noted to have significantly limited motion upon 
repetition due to pain during his February 2009 VA 
examination.  However, the examiner specifically concluded 
that it was not due to his service-connected disability, but 
rather due to his bulging annulus and narrowing neural 
foramina at the L5-S1 and L4-5 levels.  The December 2005 VA 
examiner made a similar conclusion, finding that these 
conditions were not as likely as not related to the Veteran's 
service-connected low back disability.  Therefore, while the 
Board acknowledges that the Veteran experiences pain and 
functional impairment as a result of his service-connected 
low back disability, the evidence demonstrates that the 
majority of this pain is the result of nonservice-connected 
disabilities of the back.  Therefore, even when applying the 
DeLuca criteria, the Board concludes that the Veteran is not 
entitled to a disability rating in excess of 10 percent for 
his service-connected low back disability.  

The Board has also considered the potential application of 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the Veteran as 
well as the entire history of the Veteran's disabilities in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  A separate rating is not warranted in this 
regard either.  Separate evaluations can be assigned for 
associated objective neurological abnormalities under other 
diagnostic codes.  In this case, the record is void of any 
separately compensable associated bowel, bladder, erectile 
dysfunction or any other neurological abnormalities 
associated with the Veteran's service-connected low back 
disability.

The Board recognizes that the Veteran believes he is entitled 
to a disability rating in excess of 10 percent for his low 
back disability.  The Veteran noted in a letter received by 
VA in March 2005 that he was entitled to a disability rating 
in excess of 10 percent due to pain and an inability to bend.  
The Veteran's wife also indicated in a letter received by VA 
in June 2008 that the Veteran's back pain was aggravated 
since his original assignment of a 10 percent disability 
rating.  However, while the Board has considered the lay 
opinions offered by the Veteran and his wife, VA has received 
no evidence suggesting that they are competent to offer such 
a medical conclusion.  A layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  While 
the Veteran is competent to testify to matters such as pain, 
he is not competent to relate this pain to his in-service 
back injury, rather than to the nonservice-connected 
disorders of his lumbar spine.  In the present case, the 
competent medical opinions of record demonstrate that the 
majority of the Veteran's pain is due to nonservice-connected 
disabilities of the spine.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's low back disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  Likewise, 
there is no evidence of record showing that the Veteran has 
been frequently hospitalized due to his low back disability.  
Accordingly, the Board finds that 38 C.F.R. § 3.321 is 
inapplicable.

The Board acknowledges that the Veteran is unemployed, but 
notes that he retired many years ago.  Likewise, the Veteran 
has not specifically claimed entitlement to a total 
disability due to individual unemployability (TDIU) as a 
result of his service-connected low back disability.  See 
38 C.F.R. § 4.16.  In the event that in filing an increased 
rating claim, a claim of a TDIU was implicitly raised (see 
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of 
the medical evidence does not reflect that the Veteran's 
service-connected low back disability precludes employment.  
Thus, a clear preponderance of the evidence of record is 
against a finding that the Veteran is precluded from gainful 
employment due solely to his service-connected disability.  
Thus, entitlement to a TDIU due to his service-connected low 
back disability is not warranted.  

Overall, the demonstrated impairment of the residuals of low 
back disability, warrants no higher than a 10 percent 
evaluation under applicable rating criteria.  Thus, the 
Veteran's claim for an evaluation in excess of 10 percent for 
the claimed disability is denied.  

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim of service 
connection was received in November 2004, and the regulation 
applicable to his appeal defines new and material evidence as 
existing evidence that by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2009).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A December 1997 rating decision denied entitlement to service 
connection for OBS.  The Veteran filed a timely appeal.  In 
March 2004, the Board denied entitlement to service 
connection for OBS on the basis that such disability been 
associated with a pituitary adenoma and there was no evidence 
of a relationship to service.  There was also no evidence of 
Tagamet having been prescribed for a service-connected 
disability.  

Having reviewed all of the evidence of record, the Board 
finds that none of the evidence received by VA since the 
March 2004 Board decision addresses this evidentiary 
deficiency.  The Veteran has submitted copies of VA treatment 
records dating back to 1975.  However, the record already 
contained copies of this evidence at the time of the March 
2004 Board denial, and as such, this is not new evidence.  A 
December 1975 treatment record notes that the Veteran sought 
treatment for headaches after having had a car accident.  
This car accident occurred approximately 4 years after the 
Veteran's separation from active duty.  A May 1981 record 
notes that the Veteran was taking Tagamet, along with other 
medications, to treat esophagitis.  The Veteran is not 
service-connected for this disorder, but rather for low back 
pain.  As of yet, VA has received no evidence suggesting that 
the Veteran took Tagamet to treat his service-connected low 
back pain.  

The above records also establish that the Veteran underwent 
an operation for a pituitary adenoma in 1983.  The Veteran 
has also submitted a copy of a private medical record dated 
August 2007 that again notes a history of a pituitary tumor 
in 1983.  This fact was already well established at the time 
of the previous decision and it is not new evidence.  A 1991 
VA examination of record notes that the Veteran's Organic 
Brain syndrome was associated with this pituitary adenoma.  
The Veteran is not service-connected for a pituitary adenoma.  
Therefore, these records are not material as they tend to 
suggest that the Veteran's Organic Brain syndrome is not 
related to military service or medications taken for 
treatment of his service-connected low back pain, but rather 
due to a nonservice-connected disorder.  

VA has also obtained records of VA medical treatment since 
the March 2004 Board denial.  A May 2005 treatment record 
notes that the Veteran had a history of organic affective 
disorder.  A February 2007 psychology consultation note 
indicates that the Veteran was referred to rule out a 
possible cognitive impairment.  The Veteran reported that his 
symptoms of confusion and depression began after he underwent 
surgery in 1983 for the removal of a brain tumor.  None of 
these records are  material to the Veteran's claim as they do 
not relate the Veteran's disorder to military service or 
medication taken as a treatment for his service-connected low 
back disability.  Rather, these records too suggest that the 
Veteran's symptomatology arose as a result of a nonservice-
connected pituitary condition.  

Finally, VA has received a number of statements provided by 
the Veteran.  In a December 2004 letter, the Veteran reported 
that the right side of his head was struck by the door of his 
automobile during his in-service motor vehicle accident.  The 
Veteran made similar claims in statements received in March 
2005.  However, this evidence is not new.  The Veteran 
described being in an automobile accident during his military 
service in an August 1989 VA examination that was already 
part of the record at the time of the March 2004 Board 
decision.  Furthermore, this evidence is not material in that 
it fails to suggest that the Veteran's Organic Brain syndrome 
manifested as a result of military service or treatment 
received for a low back disability.  

In summary, VA has received no new evidence since the prior 
denial of the claim suggesting that the Veteran's Organic 
Brain syndrome manifested during military service or as a 
result of medication taken to treat a service-connected 
disability.  What new evidence VA has received does not raise 
a reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.  Therefore, VA has received no new and 
material evidence regarding this claim, and the Veteran's 
claim of entitlement to service connection for Organic Brain 
syndrome will not be reopened.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for Organic Brain syndrome remains 
denied.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for a low back disability, characterized as low back pain, is 
denied.  

As new and material evidence has not been received to reopen 
the claim of service connection for organic brain syndrome, 
the appeal is denied.


REMAND

The Veteran contends that he is entitled to service 
connection for an acquired psychiatric disability, to include 
a depressive disorder.  The record reflects that the Veteran 
was diagnosed with depression in July 1985, dysthymic 
disorder in March 1988, a mood disorder in August 2004, 
affective disorder in May 2005, and depression in March 2008.  
This demonstrates that the Veteran has been diagnosed with, 
and treated for, a number of various psychiatric conditions 
since his separation from active duty.  VA must interpret the 
Veteran's claim to be a claim for any mental disability that 
may reasonably be encompassed by the claim.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009) (per curiam order) (it is 
the responsibility of the Board to consider alternate current 
conditions within the scope of the claim).  The Veteran has 
not been afforded a VA psychiatric examination to determine 
whether he suffers from a psychiatric disorder(s) that may be 
related to military service or any service-connected 
disability.  In light of the numerous diagnoses assigned 
since the Veteran's separation from active duty, the Veteran 
must be afforded the opportunity to appear for a VA 
examination before appellate review may proceed.  

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be afforded a VA 
examination with an appropriate 
specialist(s) to determine whether he 
suffers from any current psychiatric 
disorder(s) that is related to his 
military service.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies, including psychological testing, 
should be accomplished, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis(es).  

The examiner should be asked to provide 
an opinion addressing the following 
questions:

(a) Is a diagnosis of any psychiatric 
disorder(s), to include depression, 
appropriate?

(b) If a psychiatric disability is 
diagnosed, is it at least as likely as 
not (a 50% or higher degree of 
probability) that this disability had its 
clinical onset in service or is otherwise 
related to service?

(c) In the alternative, is it at least as 
likely as not (a 50% or higher degree of 
probability) that any psychiatric 
disorder(s) diagnosed is proximately due 
to or aggravated by his service-connected 
disability low back disability?

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the service 
treatment records.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


